Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 3 it is unclear what the applicant is referring to with the limitation “or both.” There are not alternates (“or”) in claim 3 to refer back to. Clarification is required. 
Claim 8 is indefinite and unclear due to the recitation “coupled with the respective first and second rails”. Is the applicant referring back to the first and second rails of the ladder first made note of in claim 1, lines 2 and 4? If so, it appears the claim language should be amended to something along the lines of “configured to be coupled with respective first and second rails…” as the applicant is not positively claiming the ladder rails, only the apparatus for coupling to a ladder. 
Dependent claims not directly named are rejected for being dependent upon a rejected claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Pyle (US 4090587).
Pyle discloses:
1. A ladder safety apparatus, comprising: 
a first engagement member (31) for coupling with a first rail of a ladder (indirectly, via interconnecting components; figures 1-4) and defining a first engagement member recess (within arc of 31; figure 2);
a second engagement member (32) for coupling with a second rail of the ladder (indirectly, via interconnecting components; figures 1-4) and defining a second engagement member recess (within arc of 32; figure 2); and
a third engagement member (16, 21, 22, 36) for coupling with the first and second rails (indirectly, via interconnecting components; figures 1-4) and being rotatable 
2. The ladder safety apparatus of claim 1, wherein at least one of said first and second engagement members comprises a cable hook (31, 32) with an arcuate hook region for receiving the second support structure (figures 1-3), said third engagement member capturing the second support structure within the arcuate hook region in the second position (figure 1).
3. The ladder safety apparatus of claim 1, wherein the first support structure comprises a non-horizontal support structure (figure 4; positioned for receiving a pole or tree, vertical beam, etc), wherein the second support structure comprises a horizontal support structure (figure 1), or both.
4. The ladder safety apparatus of claim 3, wherein the non-horizontal support structure includes a utility pole, a tree (col. 3, lines 35-38), a pillar or a building, or wherein the horizontal support structure includes a wire, a cord, a cable, an overhead cable, a gutter, a utility line, a telephone cable, a cable television cable, a power line or a safety cable.
5. The ladder safety apparatus of claim 1, wherein said third engagement member comprises a body defining a central channel (recessed arc of 36) for engaging the first support structure in the first position and having opposite first (21) and second (22) side members for cooperating with the first and second engagement member recesses, respectively, in the second position (figures 1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyle as applied to claims 1 and 5 above, and further in view of Barrow (US 3,037,579). Pyle does not disclose wherein the first engagement member recess, the second engagement member recess, at least one of opposite side members, the central channel or a combination thereof are lined with a non-skid material.
However, Barrow, teaches a ladder safety apparatus wherein the first engagement member recess, the second engagement member recess, at least one of opposite side members, the central channel (12, figures 2 & 3; 12 of Barrow being equivalent to 36 of Pyle) or a combination thereof are lined with a non-skid material (13; figures 2 & 3). 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention, to provide at least the central channel (36) of Pyle with a non-skip material, as taught by Barrow, so as to prevent slippage (see Barrow insert below) as well as to protect the surface of the supporting structure. 

    PNG
    media_image1.png
    227
    500
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 6 and 11-20 are objected to as being dependent upon a rejected base claim, but could be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for indicating the above claims as allowable is the particular combination of components, their features, limitations and operation as claimed by the applicant. The claims indicated allowable detail a specific component arrangement and/or operation not anticipated by or made obvious by any of the known prior art. A reasonable combination of prior art cannot be arrived at, to read on the indicated allowable claims, without undo hindsight and/or unnecessary reconstruction. 
Applicant is welcome to contact the examiner should he have any questions on forming amendments prior to submitting a formal reply. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634